DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62891129 filed on August 23, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding independent claims 1 and 12, “a pH buffer present in an amount sufficient to render a pH of the moisture or hydrating liquid activatable solid formulation from greater than 4 to about 9.0” has no support from Application 62891129.  Claims 2-11 are dependent on claim 1, while claim 13 is dependent on claim 12.
Accordingly, claims 1-13 are not entitled to the benefit of the prior application 62891129 filed on August 23, 2019. See MPEP FP 2.10 for more details.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Meyerhoff (US 2019/0054038 A1).
Regarding claim 1, Meyerhoff discloses a moisture or hydrating liquid activatable solid formulation for nitric oxide (NO) generation (“An example of a nitric oxide generating formulation
includes an S-nitrosothiol (RSNO) powder, a salt, and an additive. The additive is to control or accelerate the rate of release of nitric oxide (NO) from RSNO after the RSNO powder, the salt, and additive are dissolved into a liquid carrier”, [0003]) comprising: a nitrite source (“An example of a nitric oxide generating formulation includes an S-nitrosothiol (RSNO) powder”, abstract. RSNO is a nitrite source) that is to generate NO when exposed to an effective amount of moisture or a hydrating liquid (“ release of nitric oxide (NO) from RSNO after the RSNO powder, the salt, and additive are dissolved into a liquid carrier”, [0003]); a copper (I) or copper (II) catalyst (“Cu(II) ions can act as a catalyst for RSNO decomposition (where Cu(II) is reduced to Cu(I) by free thiols, and the Cu(I) reduces the RSNO to NO and RSH)”, [0043]); an NO generation accelerant (“the presence of ascorbate greatly speeds the release of NO from GSNO”, [0102]. Ascorbate is an NO generation accelerant); and a pH buffer present in an amount sufficient to render a pH of the moisture or hydrating liquid activatable solid formulation from greater than 4 to about 9.0 (“the salt is selected from the group consisting of sodium chloride, sodium bicarbonate, calcium chloride, a sodium phosphate buffer, a potassium phosphate buffer, and combinations thereof”, claim2. Salt is a pH buffer. “Some examples of the nitric oxide generating formulation disclosed herein may be added to a predetermined amount of the liquid carrier to form a sinus rinse or sinonasal treatment solution. The resulting sinus rinse/sinonasal treatment solution has a pH ranging from 4 to 10”, [0055]. pH ranging from 4 to 10 meets the limitation of “pH greater than 4 to about 9.0 since the solution with pH about 9 includes the solution with pH 9-10).

Regarding claim 2, Meyerhoff discloses on the basis of claim 1 and further discloses the nitrite source is selected from the group consisting of ammonium nitrites, alkyl nitrites, dicyclohexylamine nitrite, phosphazine nitrites, and nitrite salts (“S-nitrosoglutathione (GSNO) is one example of the NO releasing S-nitrosothiol (RSNO) molecule”, [0037]; “GSNO may be prepared from glutathione (GSH) by acidifying a mixture of sodium nitrite/GSH with hydrochloric acid”, [0038]. GSNO is a nitrite salt).

Regarding claim 3, Meyerhoff discloses on the basis of claim 1 and further discloses the copper (I) or copper (II) catalyst is selected from the group consisting of copper salts, copper oxides, copper hydroxides, copper hydrates, copper sulfides, copper selenides, copper pyrophosphates, copper phosphates, copper selenites, copper carboxylates, copper acetonitriles, copper acrylates, copper thiolates, copper dithiolates, organo-copper compounds, copper alkyl-oxides, copper phosphines, solid phase copper complexes, copper ligand complexes, and combinations thereof (“Examples of the
additive include reduced glutathione (GSH), cysteine, ascorbic acid or ascorbate, copper ions, zinc ions, zinc-oxide particles, an organoselenium species, or combinations thereof”, [0042]. Combination of copper ions and organoselenium will result in copper selenites or organo-copper compounds).

	Regarding claim 4, Meyerhoff discloses on the basis of claim 1 and further discloses the NO generation accelerant is a reducing agent of the nitrite source or an additional catalyst (“Cu(II) ions
can act as a catalyst for RSNO decomposition (where Cu(II) is reduced to Cu(I) by free thiols, and the Cu(I) reduces the RSNO to NO and RSH”, [0047]. Cu ions are a reducing agent of nitrite source RSNO and act as a catalyst and generation accelerant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Regev (US 2019/0367366 A1), further in view of Smith (Nitric Oxide, Volume 4, Issue 1, February 2000, pages 57-66. DOI:10.1006/niox.2000.0272).
Regarding claim 5, Meyerhoff discloses all the limitations of claim 1, but fails to explicitly disclose, the nitrite source is present in an amount ranging from about 1 wt% to about 80 wt% based on a total weight of the moisture or hydrating liquid activatable solid formulation; the copper (I) or copper (II) catalyst is present in an amount ranging from about 0.1 wt% to about 50 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation; the NO generation accelerant is present in an amount ranging from about 1 wt% to about 70 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation; and the amount of the pH buffer ranges from about 1 wt% to about 70 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Regev teaches a similar composition for nitric oxide generation. Regev further teaches the nitrite source is present in an amount ranging from about 1 wt% to about 80 wt% based on a total weight of the moisture or hydrating liquid activatable solid formulation (“In some additional examples, the nitrite component can be present in the particulate composition in an amount of from about 25 wt% to about 56 wt%”, [0035]); the NO generation accelerant is present in an amount ranging from about 1 wt% to about 70 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation (“the acidifying agent can be present in the particulate composition in an amount of from about 3 wt % to about 67 wt %”,[0037]; “the acidifying agent can include an organic acid, such as ascorbic acid”, [0036]. Ascorbic acid is a NO generation accelerant) and the amount of the pH buffer ranges from about 1 wt% to about 70 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation (citric acid is used as pH buffer, “A control of 7 .0 g of sodium nitrite and 7 .0 g of citric acid was used”, [0074]. Sodium nitrite is a nitrite source. The ratio of citric acid to nitrite source is 1:1. So the range of wt% of citric acid is also similar to that of nitric source shown above), but fails to explicitly disclose the copper (I) or copper (II) catalyst is present in an amount ranging from about 0.1 wt% to about 50 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Smith teaches a similar decomposition of GSNO by copper ions in aqueous solution to produce nitric oxide. Smith further teaches the copper (I) or copper (II) catalyst is present in an amount ranging from about 0.1 wt% to about 50 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation (“FIG. 6. Plot showing the observed first-order rates versus [Cu2+] for the catalytic decomposition of GSNO. Conditions: 1 mM GSNO, 1–100 uM Cu2+, pH 7.45”, Fig. 6 caption. The molecular weight of GSNO is 336. Cu2+is typically from the Copper Sulfate CuSO4 with molecular weight of 160. Hence, weight percentage ratio of GSNO to Copper Sulfate is about 20:1 at 100 uM Cu2+. Since the weight percentage of GSNO can be as high as 80% taught by Regev, the weight percentage of Copper Sulfate can be as high as 4%, which is within the claimed ranged of 0.1 wt% to 50 wt%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adopted the weight percentage range of nitrite source, accelerant, and pH buffer taught by Regev as well as the weight percentage range of copper catalyst taught by Smith. The choice of the range is based on the needs of specific applications such as nitric oxide release rate as evidenced by Smith (see Table III and Equation [13] on page 64:  decomposition rate of GSNO is proportional to the concentration of copper ions).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Mertz (US 2009/01 18819 A1).
Regarding claim 6, Meyerhoff discloses on the basis of claim 1 and further discloses an oxygen scrubber present in the liquid activatable solid formulation (“the GSNO and GSH concentrations were each 100 μM”, [0096]. The GSH is well known as an antioxidant which can reducing reactive oxygen species. The molecular weight of GSH is 308 which is comparable with that of GSNO. Hence, the weight percentage of GSH and GSNO should be comparable), but fails to explicitly disclose an oxygen scrubber present in an amount ranging from about 0.1 wt% to about 20 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Mertz teaches a similar composition for nitric oxide generation. Mertz further teaches an oxygen scrubber present in an amount ranging from about 0.1 wt% to about 20 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation (“REACTION CONDITION:2: 10 uM EDTA, 5 uM GSH, 5 uM GSNO in 2ml PBS BUFFER”, see legends in Fig. 10.  Using the molecular weight of EDTA 292, GSH 307 and GNSO 336, we can estimate the weight percentage of GSNO in solid composition is about 20%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the weight percentage range of GSH taught by Mertz into the GSH as an oxygen scrubber taught by Meyerhoff. The choice of the range of oxygen scrubber is based on the needs of specific applications such as amount of oxygen needed to be removed based on the concentration of nitric oxide since oxygen can react with nitric oxide to generate toxic nitrogen dioxide.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Peters (US 2014/0369949 A1).

Regarding claim 7, Meyerhoff discloses all the limitations of claim 1, but fails to explicitly disclose a hydrophilic binder present in an amount ranging from about 0.1 wt% to about 90 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Peters teaches a similar product for controlled release of nitric oxide. Peters further teaches a hydrophilic binder present in an amount ranging from about 0.1 wt% to about 90 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation (“in another embodiment 10 to 50% (w/w) absorbent agent is mixed with the nitric oxide eluting polymer, or mixture of nitric oxide eluting polymer and carrier material”, [0105]. Absorbent material is a hydrophilic binder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the absorbent material taught by Peters into the liquid activatable solid formulation for NO generation taught by Meyerhoff. The motivation for this modification is to accelerate the evolution of nitric oxide as evidenced by Peters (“This embodiment provides the advantage of an accelerated elution of nitric oxide since the polymer, or polymer mixture, via the absorbent agent, may take up the activating fluid, such as water or body fluid, much faster”, [0105], Peters).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Adams (US 2005/0142217 A1).

Regarding claim 8, Meyerhoff discloses all the limitations of claim 1, but fails to explicitly disclose a lubricant present in an amount ranging from about 0.1 wt% to about 90 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Adams teaches a similar formulation for nitric oxide release. Adams further teaches a lubricant present in the moisture or hydrating liquid activatable solid formulation. (“The formulations of the present invention comprise a therapeutically effective amount of the nitric oxide mimetic formulated together with one or more pharmaceutically acceptable carriers”; “Some examples of materials which can serve as pharmaceutically acceptable carriers are sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch; cellulose and its derivatives”, [0063]. The applicant discloses these materials as lubricant in the spec). 
Although the amount range of the lubricant is not explicitly disclosed by Adams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the range about 0.1 wt% to about 90 wt% based on the weight of solid formulation. The choice of the range of lubricant is based on the processability of the solid formulations since lubricant will affect the flowability of the solid formulations.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1).
Regarding claim 9, Meyerhoff discloses on the basis of claim 1 and further discloses a hydration agent present in an amount ranging from about 0.1 wt% to about 50 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation (“The NO generating kit as defined in claim 22 wherein the water is mixed with the salt to form a sodium bicarbonate/saline solution including 0.16 M sodium chloride (NaCl)”, claim 23. Sodium chloride can work as a hydration agent. The concentration of sodium chloride is 0.16 M. Given the molecular weight of sodium chloride is 58, this means the weight percentage of sodium chloride relative to the solution is about 0.93%), but fails to explicitly disclose a hydration agent present in an amount ranging from about 0.1 wt% to about 50 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Meyerhoff teaches the molar ratio of the RSNO powder to the additive ranges from 0.1 to 10 (“Within the nitric oxide generating formulation, the molar ratio of the RSNO powder to the additive ranges from 1:10 (0.1) to 10:1 (10)”, [0044]). Sodium chloride is an additive. Assuming the ratio is 1, we can estimate the weight ratio of GSNO relative to sodium chloride is about 336:58 based on the molecular weight of GSNO 336 and sodium chloride 58, which is within the claimed range of 0.1 wt% to 50 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adopted the claimed weight percentage range of sodium chloride in the formulation for nitric oxide generation. The choice of the range of hydration agent is based on the needs of specific applications.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Hall (US 2020/0361772 A1).
Regarding claim 10, Meyerhoff discloses all the limitations of claim 1, but fails to explicitly disclose an NO2 scavenger present in an amount ranging from about 1 wt% to about 30 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Hall teaches a similar system for generating nitric oxide. Hall further teaches an NO2 scavenger present in the liquid activatable solid formulation (“Examples of NO2 -absorbent materials include, but are not limited to, soda lime, lithium hydroxide, and ascorbic acid”, [0249]. Soda lime is taken as an NO2 scavenger here).
Although the amount range of the NO2 scavenger is not explicitly disclosed by Hall, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the range about 0.1 wt% to about 30 wt% based on the weight of solid formulation. The purpose of including a NO2 scavenger is to remove the toxic NO2 before inhaled by the user. The choice of weight percentage range of NO2 scavenger is based on the amount of NO2 generated in different applications.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Perricone (US 2014/0079762 A1).

Regarding claim 11, Meyerhoff discloses all the limitations of claim 1, but fails to explicitly disclose a desiccant present in an amount ranging from about 0.1 wt% to about 30 wt% based on the total weight of the moisture or hydrating liquid activatable solid formulation.
Perricone teaches a similar compositions and methods for NO generation. Perricone further teaches a desiccant present in the liquid activatable solid formulation (“in the presence of a suitable desiccant, such as phosphorous pentoxide or silica gel”, [0056]. Silica gel is taken as a desiccant here).
The desiccant is used to remove moisture in the air to prolong the shelf life the solid NO generation kit (“nitric oxide can react with water, and thus, compositions described herein may be prepared and/or stored under conditions where substantially no water is present”, [0056] from Perrricone). Although the amount range of the desiccant is not explicitly disclosed by Perricone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the range about 0.1 wt% to about 30 wt% based on the total weight of solid formulation. The weight percentage of desiccant can be adjusted in a range based on the different humidity conditions to prolong the shelf life of NO generation formulation.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Meyerhoff (US 2019/0054038 A1).
Regarding claim 12, Miller discloses an NO generating system (a system for generating and delivering nitric oxide, Fig. 1, [0013]), comprising: a face mask (“the distributor 12 may be positioned
within a mask covering the nose, the mouth, or both”, [0032]); a housing secured to an interior of the face mask (distributor 12, Fig.2, [0023]), the housing including a reservoir (internal vessel 36, Fig.2, [0028]. Internal vessel 36 is taken as a reservior) with an NO permeable wall positioned between the housing an interior of the face mask (“The internal vessel 36 may have a wall 38 that is permeable or impermeable”, [0028]. Here “permeable” refers to NO permeable) ; and a moisture or hydrating liquid activatable solid formulation for NO generation to be introduced into the reservoir (“once both reactants are present in the presence of a liquid (e.g., transport fluid) in the opposite chamber 34, 30,
the reaction to release nitric oxide may begin”, [0030]), the moisture or hydrating liquid activatable solid formulation including: a nitrite source that is to generate NO when exposed to an effective amount of moisture or a hydrating liquid (“typical reactants may involve compositions of nitrogen such as potassium nitrite, sodium nitrite, or the like. Reactants may be disposed as granules, powders”, [0044]); but fails to explicitly disclose a copper (I) or copper (II) catalyst; an NO generation accelerant; and a pH buffer present in an amount sufficient to render a pH of the moisture or hydrating liquid activatable solid formulation from greater than 4 to about 9.0.
Meyerhoff teaches a similar nitric oxide generating formulations. Meyerhoff further teaches a copper (I) or copper (II) catalyst (“Cu(II) ions can act as a catalyst for RSNO decomposition (where Cu(II) is reduced to Cu(I) by free thiols, and the Cu(I) reduces the RSNO to NO and RSH)”, [0043]); an NO generation accelerant (“the presence of ascorbate greatly speeds the release of NO from GSNO”, [0102]. Ascorbate is an NO generation accelerant); and a pH buffer present in an amount sufficient to render a pH of the moisture or hydrating liquid activatable solid formulation from greater than 4 to about 9.0 (“the salt is selected from the group consisting of sodium chloride, sodium bicarbonate, calcium chloride, a sodium phosphate buffer, a potassium phosphate buffer, and combinations thereof”, claim2. Salt is a pH buffer. “Some examples of the nitric oxide generating formulation disclosed herein may be added to a predetermined amount of the liquid carrier to form a sinus rinse or sinonasal treatment solution. The resulting sinus rinse/sinonasal treatment solution has a pH ranging from 4 to 10”, [0055]. pH ranging from 4 to 10 meets the limitation of “pH greater than 4 to about 9.0 since the solution with pH about 9 includes the solution with pH 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the copper ions catalyst and pH buffer taught by Meyerhoff  into the liquid activatable solid formulation for NO generation taught by Miller. The motivation for this modification is to control the release rate of nitric oxide as evidenced by Meyerhoff (“Cu(II) ions can act as a catalyst for RSNO decomposition (where Cu(II) is reduced to Cu(I) by free thiols, and the Cu(I) reduces the RSNO to NO and RSH). The metal ion chelator may be used to eliminate these effects, if they are not desirable”, [0047]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Meyerhoff (US 2019/0054038 A1), further in view of Peters (US 2014/0369949 A1), Adams (US 2005/0142217 A1), Hall (US 2020/0361772 A1), and Perricone (US 2014/00797.62 A1).

Regarding claim 13, Miller in view of Meyerhoff discloses on the basis of claim 12 and further discloses a hydration agent (“The NO generating kit as defined in claim 22 wherein the water is mixed with the salt to form a sodium bicarbonate/saline solution including 0.16 M sodium chloride (NaCl)”, claim 23. Sodium chloride can work as a hydration agent), an oxygen scrubber (“the GSNO and GSH concentrations were each 100 μM”, [0096]. The GSH is well known as an antioxidant which can reducing reactive oxygen species), but fails to explicitly disclose the moisture or hydrating liquid activatable solid formulation further includes a hydrophilic binder, a lubricant, an NO2 scavenger, a desiccant.
Peters teaches a similar NO generation device. Peters further teaches a hydrophilic binder (“in another embodiment 10 to 50% (w/w) absorbent agent is mixed with the nitric oxide eluting polymer, or mixture of nitric oxide eluting polymer and carrier material”, [0105] from Peters.  Absorbent material is a hydrophilic binder. The benefit of adding hydrophilic binder to the solid formulation is to make the formulation more hydrophilic so that water can more readily react with the nitrite source material), but fails to explicitly teaches a lubricant, an NO2 scavenger, a desiccant.
 Adams teaches a similar formulation and method of using nitric oxide. Adam further teaches a lubricant (“The formulations of the present invention comprise a therapeutically effective amount of the nitric oxide mimetic formulated together with one or more pharmaceutically acceptable carriers”; “Some examples of materials which can serve as pharmaceutically acceptable carriers are sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch; cellulose and its derivatives”, [0063] from Adams The benefit of adding lubricant to the solid formulation is to improve the processability of solid formulation since lubricant can improve the flowability of the solid formulation), but fails to explicitly teaches an NO2 scavenger, a desiccant.
Hall teaches a similar system for generating nitric oxide. Hall further teaches an NO2 scavenger (“Examples of NO2 -absorbent materials include, but are not limited to, soda lime, lithium hydroxide, and ascorbic acid”, [0249] from Hall. Soda lime is taken as an NO2 scavenger here. The benefit of adding NO2 scavenger is to remove the toxic NO2 generated from the reaction of NO and O2), but fails to explicitly teach a desiccant.
Perricone teaches a similar composition of nitric oxide generation. Perricone further teaches a desiccant (“in the presence of a suitable desiccant, such as phosphorous pentoxide or silica gel”, [0056] from Perricone. Silica gel is taken as a desiccant here. The benefit of adding desiccant is to prolong the shelf life of solid formulation since the moisture in the air will react with nitrite source during storage ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a hydrophilic binder taught by Peters, a lubricant taught by Adams, an NO2 scavenger taught by Hall, and a desiccant taught by Perricone into the liquid activatable solid formulation for NO generation taught by Miller in view of Meyerhoff. The benefits for such modification is as follows: a hydrophilic binder helping to keep the moisture or liquid needed to activate the NO generation, a lubricant helping the flow property of a solid formulation, an NO2 scavenger reducing the toxicity from the side reaction, and a desiccant reducing the reaction of nitrite source with the moisture in air during storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785            

/PHILIP R WIEST/Primary Examiner, Art Unit 3781